Citation Nr: 0418237	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  92-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from January 22, 
1991, to April 4, 1991.  The veteran also had verified 
periods of active duty for training in 1982, 1983, 1984, 
1986, 1989, and 1990, and periods of inactive duty for 
training while in the US Army Reserves.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York 
City, New York, that denied the veteran's claim for 
entitlement to service connection for a bilateral knee and 
left ankle disabilities.  The case was last before the Board 
in November 1997, at which time it was remanded to the RO for 
further evidentiary and due process development.  The case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claims has been obtained and 
developed.

2.  The veteran was a member of the US Army Reserve and he 
was assigned to a unit that was activated during Operation 
Desert Shield/Storm.

3.  Prior to the veteran's activation onto active duty, he 
had been treated for disabilities involving the right knee, 
left knee, and left ankle.

4.  Credible evidence has been presented that indicates that 
the veteran's pre-existing disabilities were aggravated by 
his military service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, his 
pre-existing left knee disability was aggravated by his 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2003).  

2.  Resolving reasonable doubt in the appellant's favor, his 
pre-existing right knee disability was aggravated by his 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2003).  

3.  Resolving reasonable doubt in the appellant's favor, the 
veteran's pre-existing left ankle disability was aggravated 
by his military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was a member of a US Army Reserve unit that was 
activated for Operation Desert Shield/Storm.  The record 
reflects that before the veteran was called onto active duty, 
he had experienced difficulties with his right knee, left 
knee, and left ankle.  The veteran maintains that while 
serving on active duty all three disabilities became more 
disabling than they were prior to his activation.  He admits 
that while the three disorders may have pre-existed his 
active duty period, all three of the disorders were 
aggravated by his military service.  As such, he has 
requested that service connection be granted.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefined the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's 
Remands, and the supplemental statements of the case (SSOCs).  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his pre-existing disabilities were aggravated by his 
military service.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA that spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the VA obtained the 
veteran's private medical treatment records.  Moreover, 
medical examinations of the veteran have been accomplished 
over the course of the appeal.  The Board notes that when the 
veteran was last examined by a VA physician, the physician 
was specifically asked to opine whether the veteran's 
military duty aggravated his pre-existing conditions.  An 
opinion was provided, it was used by the RO in rendering its 
decision, and has been included in the claims folder for 
review.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran declined the opportunity to testify before the Board 
and an RO hearing officer.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his claim and the VA has obtained all known 
documents that would substantiate the veteran's assertions.  

The Board notes that the VCAA notification letter, dated 
March 2001, sent to the veteran notified him of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  It is noted that in the VCAA letter, 
the veteran was notified that he had 60 days to submit 
additional information in conjunction with his claim.  
Notwithstanding that notification, the veteran submitted 
information to the VA after that 60 day suspense date and 
that information has been accepted by the VA in support of 
his claim.  An amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Subsequently, in 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *22 (U.S. App. Vet. Cl. June 24, 2004) 
(Pelegrini II), the Court withdrew its opinion in Pelegrini I 
and specifically recognized that, "where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§ 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id.  Instead, the Court held that the appellant has the right 
on remand to VCAA content-complying notice and proper 
subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In a letter 
to the veteran dated in March 2001, an SOC, and SSOCs, the RO 
informed him of what information he needed to establish 
entitlement to service connection and that he should send in 
information describing additional evidence or the evidence 
itself.  While the notice the AOJ provided to the appellant 
in March 2001 was given after the initial AOJ adjudication of 
the claims, the notice was provided by the RO prior to the 
transfer of the appellant's case to the Board, and the 
content of that notice and various duty to assist letters, 
along with the SOC and SSOCs, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The March 2001 letter satisfy the VCAA content-complying 
notice of Pelegrini II, after which the case was 
readjudicated and an SSOC was provided to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, in light of the holding in 
Pelegrini II, to decide the appeal on the veteran's service-
connection claims would not be prejudicial error to the 
claimant.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  Furthermore, as indicated in § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . ."  
Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 
370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, SSOCs and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection and increased ratings.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).  See also Pond v. West, 12 
Vet. App. 341, 346 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003); see 
also Akins v. Derwinski, 1 Vet. App. 228 (1991); Bagby v. 
Derwinski, 1 Vet. App. 225 (1991); Doran v. Brown, 6 Vet. 
App. 283, 286 (1994); Miller v. West, 11 Vet. App. 345 
(1998); Browder v. Derwinski, 1 Vet. App. 204 (1991); 
Lapaosky v. Brown, 4 Vet. App. 331 (1993).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b) (2003).

As reported, the veteran was called to active duty during 
Operation Desert Shield/Storm.  Two years prior to his 
activation, in 1989, the veteran underwent orthoscopic 
surgery on his left knee.  Said surgery was performed in 
order to repair a torn meniscus.  Upon completion of the July 
1989 operation, the surgeon gave a diagnoses of 
chondromalacia of the patella and medial compartment and 
horizontal cleavage tear of the free margin of the body of 
the lateral meniscus.  Those same records indicate that the 
veteran had previously undergone exploratory surgery on the 
right knee.  Both conditions were attributed to a personal 
vehicle accident that was not related to the veteran's 
military service.  

The veteran entered onto active duty on January 22, 1991.  
Within one week of his entrance onto duty, the veteran was 
seen for complaints involving both knees and his left ankle.  
The veteran asserts that shortly after the 22nd of January, 
he fell while loading equipment onto a truck.  He avers that 
as a result of that fall, he aggravated his left knee.  The 
record reflects after the veteran complained about pain and 
discomfort of the left knee and left ankle, he began 
receiving physical therapy.  Those same records do not 
however annotate complaints surrounding a fall or accident.

On April 4, 1991, the veteran was discharged from active 
duty.  He was discharged because of a physical disability.  
The service records do not note however whether the reason he 
was discharged therefor was due to a service injury or caused 
by the aggravation of a pre-existing disability.  Nearly 
immediately after his discharge, the veteran filed a claim 
for benefits.  In February 1995, in conjunction with his 
claim, the veteran underwent a VA joints examination.  At 
that time, the veteran was diagnosed with disabilities of the 
left knee and ankle.  A disability of the right knee was not 
reported.  

One year later, in September 1996, the veteran underwent 
another VA examination.  Prior to this examination, the 
veteran complained of pain in both knees and his left ankle.  
Upon completion of the examination, the veteran was diagnosed 
as suffering from degenerative joint disease with 
suprapatellar bursitis of both knees and the residuals of a 
left ankle sprain.  The examiner opined that the veteran's 
disabilities were the result of aggravation and were 
attributed to the veteran's active duty service.  However, 
the examiner also mentioned that both knees were "injured" 
while the veteran was in service - a contention that has not 
been corroborated by the veteran's service medical records. 

Another examination was performed in January 1997.  The 
results of that examination mirrored the 1996 examination 
report.  The Board notes that the examiner specifically 
stated that a review of the veteran's entire claims folder 
had been undertaken, including the veteran's service medical 
records.  A supplement, dated March 1997, by the same doctor 
was entered into evidence.  That supplement indicated the 
following:

In my opinion, as indicated previously, 
the left knee injury in service could 
definitely contribute to aggravation of 
his previous (1989) left knee 
arthroscopic surgery condition.

One month later, in April 1997, the same examiner added 
another addendum to his diagnosis.  That addendum read:

Diagnosis remains the same.  Patient's 
left knee arthroscopic surgery in '89 is, 
of course, pre-existing.  Therefore, if 
there wasn't injury sustained in service 
as patient alleged, DJD of this patent's 
knees isn't related to service.

No other medical opinions are contained in the claims folder.

The record reflects that since the veteran's initial 
application for benefits, it has attempted to confirm the 
injury complained thereof by the veteran.  The RO obtained 
the veteran's service personnel records; unfortunately, they 
do not confirm the claimed injury.  The RO has also tried to 
obtain, from the veteran's reserve unit, any paperwork, 
including a line of duty report or an accident report, that 
would verify that the veteran suffered from an injury during 
his active duty period.  All attempts to obtain these records 
have been to no avail.  In fact, the VA has been informed 
that the veteran's reserve unit has been mobilized, it may 
not even be within the continental United States, and the 
records are not accessible.  

The Board acknowledges that the veteran now suffers from 
disabilities of the knees and the left ankle.  It is also not 
in dispute that prior to the veteran entering onto active 
duty in 1991, the veteran had been treated for disabilities 
affecting the knees and ankle.  However, the key question at 
issue is:  were the veteran's disabilities permanently 
worsened as a result of his military service?

The service medical records do not specifically state that 
the veteran's left and right knee disabilities, along with 
his left ankle disorder, were more disabling upon his 
completion of service.  They are negative for any findings 
showing a superimposed injury to either the knees or the 
ankle while the veteran was in service.  Nevertheless, they 
do show that the veteran received physical therapy while he 
was serving.  Moreover, his discharge papers do insinuate 
that the veteran was discharged as a result of a physical 
ailment.  Notwithstanding the service medical records, the 
clinical evidence immediately following the veterans' release 
from active duty does document a change in the veteran's 
knees and ankle.  

The Board is cognizant of the fact that the veteran contends 
that his claimed disabilities were aggravated by service.  
However, these lay statements are not competent evidence of 
increased disability.  The veteran is competent to report any 
symptoms that he experienced (or observed, in the case of the 
fellow service member) [see Gregory v. Brown, 8 Vet. App. 
563, 569 (1996)], but the veteran does not have the medical 
expertise to diagnose those symptoms to be manifestations of 
increased disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran has claimed that his knees and ankle caused him 
more pain and discomfort while he was in the military.  He 
has said that both disabilities were more disabling after he 
was called onto active duty than before.  Yet, despite the 
veteran's assertions, intermittent or temporary flare-ups 
during service of a pre-existing injury or disease do not 
constitute aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  In this instance, there is no 
service medical evidence showing that the veteran's pre-
existing disabilities had worsened when he was discharged in 
April 1991.

The veteran has averred that the VA doctors' opinions support 
his position.  The Board recognizes that various VA examiners 
have concluded that if the veteran suffered an injury as the 
veteran has claimed, then the pre-existing disabilities were 
aggravated by his military service.  However, the most recent 
addendum by a VA doctor has also hypothesized that if such an 
injury did not occur, then the veteran's military service did 
not aggravate his pre-existing disabilities.  In other words, 
the veteran's current disabilities of the knees and left 
ankle were not permanently aggravated beyond the normal 
progression of the disease while the veteran was in service. 

The Board is thus left with the veteran's contentions with 
respect to the actual injury.  In other words, did the 
accident occur as the veteran has claimed?  In determining 
whether evidence submitted by a veteran is credible the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The veteran's service medical records 
and personnel records do not contradict the assertions made 
by the veteran.  Moreover, since the veteran filed his claim 
in 1991, his recitation of what occurred with respect to the 
injury/accident has remained consistent.  Immediately 
following his discharge and nearly contemporaneous to the 
reported accident/injury, the veteran made his original 
statement.  He has not waivered in his assertions.  The Board 
believes that the veteran's written evidence is credible, 
probative, and it adds weight to the overall claim.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court pointed out that under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  In view of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the appellant is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that 
the veteran's pre-existing right knee, left knee, and left 
ankle disabilities were aggravated by his military service.  


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for a left ankle disability is granted.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



